                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

SIMRET SEMERE TEKLE,                       )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )               Case No.: 1:18cv00211 (TSE/JFA)
                                           )
NOUF BINT NAYEF ABDUL-AZIZ AL SAUD         )
and MOHAMMAD BIN ABDULLAH AL SAUD, )
                                           )
      Defendants.                          )
___________________________________________)

    DEFENDANTS’ OBJECTIONS AND MOTION TO SET ASIDE A PORTION OF
       THE MAGISTRATE JUDGE’S MARCH 10, 2019 DISCOVERY ORDER

       Defendants Mohammad bin Abdullah al Saud and Nouf bint Nayef Abdul-Aziz al Saud,

by and through undersigned counsel, move, pursuant to Federal Rule of Civil Procedure 72(a), for

an order setting aside that portion of Judge Anderson’s May 10, 2019 discovery order compelling

Defendants, compulsory counterclaimants in this case, to appear for depositions in the Eastern

District of Virginia. The grounds supporting Defendants’ objections and motion are set forth in

the accompanying memorandum.

       Dated: May 24, 2019                         Respectfully submitted,

                                                   /s/ John L. Brownlee
                                                   John L. Brownlee (VSB #37358)
                                                   Stuart G. Nash (pro hac vice)
                                                   David L. Haller (pro hac vice)
                                                   Robert J. Farlow (VSB #87507)
                                                   HOLLAND & KNIGHT LLP
                                                   1650 Tysons Boulevard, Suite 1700
                                                   Tysons, VA 22102
                                                   Telephone: 703.720.8600
                                                   Facsimile: 703.720.8610
                                                   john.brownlee@hklaw.com
                                                   stuart.nash@hklaw.com
                                                   david.haller@hklaw.com
                                                   robert.farlow@hklaw.com
    Counsel for Defendants Mohammad bin
    Abdullah al Saud and Nouf bint Nayef
    Abdul-Aziz al Saud




2
                                CERTIFICATE OF SERVICE

        I certify that on this 24th day of May, 2019, a true copy of the foregoing was served via

electronic case filing to:

Nicholas Cooper Marritz                             Richard F. Levy
Legal Aid Justice Center                            Jenner & Block LLP
6066 Leesburg Pike, Suite 520                       1099 New York Avenue NW, Suite 900
Falls Church, VA 22041                              Washington, DC 20001
nicholas@justice4all.org                            rlevy@jenner.com

Jonathan A. Langlinais                              Agnieszka M. Fryszman
Jenner & Block LLP                                  Cohen Milstein Sellers & Toll PLLC
1099 New York Avenue NW, Suite 900                  1100 New York Avenue NW, Fifth Floor
Washington, DC 20001                                Washington, DC 20005
jalanglinais@jenner.com                             afryszman@cohenmilstein.com

Le’ake Fesseha                                      Martina Elizabeth Vandenberg
Le’ake Fesseha Law Office                           The Human Trafficking Legal Center
901 S. Highland Street, Suite 312                   1030 15th Street NW, Suite 1048
Arlington, VA 22204                                 Washington, DC 20005
leakef@hotmail.com                                  mvandenberg@htlegalcenter.org

Sarah Linnell Bessell                               Andrew B. Cherry
The Human Trafficking Legal Center                  Jenner & Block LLP
1030 15th Street NW, Suite 1048                     1099 New York Avenue NW, Suite 900
Washington, DC 20005                                Washington, DC 20001
sbessell@htlegalcenter.org                          acherry@jenner.com

Satenik Harutyunyan                                 Simon Sandoval Moshenberg
Jenner & Block LLP                                  Legal Aid Justice Center
1099 New York Avenue NW, Suite 900                  6066 Leesburg Pike, Suite 520
Washington, DC 20001                                Falls Church, VA 22041
sharutyunyan@jenner.com                             nicholas@justice4all.org

Counsel for Plaintiff Simret Semere Tekle


                                                    /s/ John L. Brownlee
                                                    John L. Brownlee (VSB #37358)




                                                3
